Case 1:19-cr-20706-UU Document 46 Entered on FLSD Docket 05/20/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORID A
                            CA SE N O.1:19-cr-20706-U U-1


           UN ITED STATES O F AM ERICA ,

                       Plaintiff,
                          VS.

    ALVARO ESTUA RDO COBAR BUSTAM ANTE,

                 Defendants.
                                    /


                      O R DER RE-SETTING SENT EN CING D ATE

      THIS M ATTER ishereby re-setforSEN TENCIN G bcfore the Hon.Judge Ursula Ungaro,

atthe United States DistrictCourt,Tw elfth FloorCourtroom ,400 North M iam iA venue,12-4

Miami,FloridaonJUNE 18,2020 at?/.'C#8 a .
      DONE and ORDERED in ChambersattheUnitedStatesDistrictCourt,M iam i,Florida

this/PdayofMay,2020.


                                                UR SULA UN GA RO
                                                UN ITED STA TES DISTRICT JUD GE



cc: Counselofrecord
